Title: To George Washington from William Heath, 25 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 25th 1781
                        
                        Colonel Scammell, returned with me the last evening from Head-Quarters, I find by some expressions, his great
                            desire to serve in the Light Infantry this Campaign, he observed that no Field Officer during the war, had been taken from
                            the New Hampshire Line to serve in that Corps, I sincerely wish if agreable to your Excellency, and it can be effected
                            with out inconvenience, that Colonel Scammell may be gratified. If Lt Colonel Barber has not already returned to the Light
                            Infantry, I think it probable he may consent to give up in favor of Colonel Scammell. I have the honor to be with the
                            highest respect your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    